United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-186
Issued: February 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 26, 2009 appellant timely appealed the May 21, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs, which denied her request for reconsideration.
The last merit decision is dated October 10, 2008. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the
Board does not have jurisdiction over the merits of the claim.1
ISSUE
The issue is whether the Office properly denied appellant’s April 7, 2009 request for
reconsideration under 5 U.S.C. § 8128(a).

1

The Board notes that appellant requested oral argument. Appellant indicated that oral argument was necessary,
in part, because the Office had not properly reviewed new evidence she submitted with her latest request for
reconsideration. As discussed infra, the Board agrees with her argument regarding the Office’s consideration of her
newly submitted evidence. Appellant’s brief was sufficiently persuasive such that oral argument is unnecessary in
this instance. Consequently, the Board, in its discretion, denies her request for oral argument. See 20 C.F.R.
§ 501.5(a), (b)(2009).

FACTUAL HISTORY
Appellant, a 55-year-old distribution window clerk, has an accepted claim for right toe
contusion, which occurred on September 11, 2007.2 On January 7, 2008 Dr. Kenneth E. Cookus,
a Board-certified podiatric surgeon, sought authorization to fuse the interphalangeal (IP) joint of
appellant’s right big toe. The Office referred the authorization request to its district medical
adviser (DMA), Dr. Lawrence A. Manning, who disagreed with the proposed surgery. It then
declared a conflict in medical opinion and referred the case to an impartial medical examiner
(IME) to determine whether the proposed surgery was appropriate.3 In a report dated March 11,
2008, the IME, Dr. William K. Fleming, found that a toe fusion was not indicated because of
appellant’s minimal level of arthritis.4 Based on the opinions of the IME and the DMA, the
Office denied the requested surgery by decision dated July 9, 2008. Appellant requested
reconsideration and received merit review, however, the Office denied modification in a decision
dated October 10, 2008.
In October 2008, appellant’s podiatrist referred her to Dr. Fleming, the previous IME, for
treatment of her right foot injury. Dr. Fleming examined appellant on October 21, 2008 and
provided a differential diagnosis of diabetic vascular neuropathy of the right great toe. He
recommended additional studies, including a magnetic resonance imaging (MRI) scan, which
appellant obtained on October 29, 2008. Dr. Fleming also recommended part-time, limited-duty
work.5 He conducted a follow-up examination on November 5, 2008. At that time Dr. Fleming
noted that appellant’s vascular testing (arterial Doppler) was negative or normal and her MRI
scan simply showed some arthritis at the sesamoid. He believed appellant might have a pain
syndrome, previously known as reflex sympathetic dystrophy. Dr. Fleming referred appellant
for rehabilitation and pain management and kept her on part-time, limited-duty work. According
to him, appellant was not a surgical candidate and there was nothing further he could offer her.
Appellant obtained additional diagnostic studies on November 20 and 26, 2008. She
eventually underwent a right great toe fusion on December 2, 2008. Appellant provided the
Office with copies of her presurgery history and physical examination report as well as
Dr. Cookus’ December 2, 2008 operative report.
Appellant filed another request for reconsideration on April 7, 2009. Her request
referenced the recent treatment she received from Dr. Fleming as well as her December 2, 2008

2

The injury occurred when the bottom door of a cage opened and fell on appellant’s right foot. Appellant
initially described her injury as a bruised and swollen big toe and second toe.
3

The Federal Employees’ Compensation Act provides that, if there is disagreement between the physician
making the examination for the Office and the employee’s physician, the Office shall appoint a third physician who
shall make an examination. 5 U.S.C. § 8123(a)(2006); Shirley L. Steib, 46 ECAB 309, 317 (1994). The regulations
and Board precedent both recognize that a conflict may be created by an Office medical adviser or consultant, as in
the instant case. 20 C.F.R. § 10.321(b); see Elaine Sneed, 56 ECAB 373, 379 (2005).
4

Dr. Fleming is a Board-certified orthopedic surgeon.

5

Appellant had previously been working full-time, limited duty as a modified clerk.

2

right big toe surgery. Appellant also argued that the Office should have referred her for a second
opinion examination before denying her request for surgery.
By decision dated May 21, 2009, the Office denied appellant’s request for
reconsideration. It did not review the case on the merits. The Office found that appellant’s legal
argument regarding the need for a second opinion examination was not valid. It also found that
the evidence appellant provided with her request for reconsideration “was not new competent
evidence” relevant to the issue upon which the case was denied. Consequently, the Office
determined that merit review was unwarranted.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.6 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.7
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.8 A timely request for reconsideration that
meets at least one of the standards under section 10.606(b)(2) will be reopened for merit review
in accordance with the requirements of 20 C.F.R. § 10.609.9 The Office’s decision shall contain
findings of fact and a statement of reasons.10
ANALYSIS
The Board finds that the case is not in posture for decision. Appellant submitted new
evidence from Dr. Fleming who previously had served as an IME. She also provided a copy of
the surgical notes from her December 2, 2008 IP fusion of the first right toe. When Dr. Fleming
last saw appellant on November 5, 2008, he reiterated that appellant was not a surgical candidate.
Although this latest report may not directly support appellant’s position, Dr. Fleming’s latest
diagnoses and findings appear to be relevant to the issue of whether the proposed right great toe
fusion was appropriate medical treatment for appellant’s accepted condition. Similarly,
Dr. Cookus’ December 2, 2008 operative notes appear to be relevant to the issue of whether
surgery was warranted. Although the Office itemized the various medical evidence submitted on
reconsideration, the May 21, 2009 decision does not reflect a thorough review of the evidence.
Moreover, pursuant to 20 C.F.R. § 10.126, it does not explain why this evidence is not relevant.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b).

9

Id.

10

20 C.F.R. § 10.126.

3

The senior claims examiner made no mention of the content of the various reports and did not
even acknowledge that appellant had undergone surgery in December 2008 or that the IME
treated appellant in October and November 2008. The Office simply concluded without
explanation that the evidence provided was not “new competent medical evidence,” and was,
therefore, insufficient to warrant a merit review. The Board finds that the Office improperly
denied further merit review of appellant’s request for authorization of surgery. Accordingly, the
case will be remanded for an appropriate decision which with an explanation of the reasons for
such decision.
CONCLUSION
The Office’s decision will be set aside and the case will be remanded for a decision in
accordance with the requirements of 20 C.F.R. § 10.608(a).
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2009 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

